Title: Thomas Jefferson: Book List, [after 6 October 1815]
From: Jefferson, Thomas
To: 


          
            after 6 Oct. 1815
          
          Enfield
          Mackay on Longitude
          Nautical almanac for 1816. by Blunt N.Y.
          do by Garnet
          Garnet’s Requisite tables
          La Croix wants 2d vol.
          a Fr. dict. of about 1550–1600
          Antoninus. 12mo
          Playfair’s statistical Breviary. 8vo
          McMahon’s gardening. 8vo
          Chronology Chronologist of the war 1789–96 12mo
          Hardie’s Remembrancer. 12mo
          Dufief’s dict.
        